In the petition for rehearing it is claimed that the decision in Department, in effect, overrules the decision by the court in Bank in the Estate of Emart, 175 Cal. 238, [L. R. A. 1917F, 866, 165 P. 707]. The distinction between that case and this seemed too obvious to require discussion. It is true in that case that the witnesses did not sign in the presence of each other. But the decision against the validity of the will was not based upon that fact, but upon the fact that both witnesses were not present together at the time *Page 115 
the testator signed or acknowledged his signature or published the will. In this case these formalities as to signing and acknowledgment by the testatrix were complied with, but one witness left the room before the other subscribed as a witness. If it be said that the reasoning of the Emart case leads us to the conclusion that both witnesses should sign in the presence of each other, it is a sufficient answer to say that we are not disposed to follow it to that conclusion, which would place our law out of harmony with that of nearly every other state in the Union. (40 Cyc. 1121, note 70.) Moreover, if we assume that this court is committed by the decision in Estate of Emart to the English interpretation of the Victorian Act therein referred to, it would appear from the note (13) to our decision in L. R. A. 1917F, 866, 877, that the English courts have held that under the latter act it is not essential that witnesses sign in the presence of each other. (See In the Goods of JaneWebb, 1 Jur. N. S. [Eng.] 1096.) To hold that the witnesses must sign in the presence of each other would be to write into the statute a requirement that is not there, and would be digging another pitfall for those unfamiliar with judicial decisions who rely upon what seems to be the plain letter of the code.
The application for rehearing is denied.
All the Justices concurred.